Name: Decision No 1496/98/EC of the European Parliament and of the Council of 22 June 1998 establishing an action programme to improve awareness of Community law within the legal professions (Robert Schuman project)
 Type: Decision
 Subject Matter: organisation of the legal system;  management;  civil law;  European Union law
 Date Published: 1998-07-14

 Avis juridique important|31998D1496Decision No 1496/98/EC of the European Parliament and of the Council of 22 June 1998 establishing an action programme to improve awareness of Community law within the legal professions (Robert Schuman project) Official Journal L 196 , 14/07/1998 P. 0024 - 0027DECISION No 1496/98/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 22 June 1998 establishing an action programme to improve awareness of Community law within the legal professions (Robert Schuman project)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 100a thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Economic and Social Committee (2),Acting in accordance with the procedure laid down in Article 189b of the Treaty (3),(1) Whereas Declaration No 19 on the implementation of Community law annexed to the Final Act of the Treaty on European Union stresses that it is essential for the proper functioning of the Community that the measures taken by the different Member States should result in Community law being applied with the same effectiveness and rigour as in the application of their national law;(2) Whereas the completion of the internal market has required a considerable legislative effort involving, inter alia, the approximation of national laws with a view to creating an area without internal frontiers;(3) Whereas the effective and uniform application of the Community rules in question represents a new priority which is essential to the smooth functioning of the internal market;(4) Whereas those Community rules on the freedoms of the internal market which have direct effect may be invoked before any national court in accordance with procedures defined by national law; whereas citizens, consumers and undertakings must be able to rely on the application of those rules and to benefit from the rights and guarantees which they confer in the Member States as a whole; whereas legal certainty and the credibility of the internal market are at stake as is, more generally, confidence in the whole process of European integration;(5) Whereas citizens, consumers and undertakings will be unable to assert all their rights under the Community legal order before any national court unless those members of the legal professions most directly involved in applying Community law, namely judges, prosecutors and lawyers, are sufficiently informed and trained to do so;(6) Whereas the Commission communication to the Council of 22 December 1993 entitled 'Making the most of the internal market: strategic programme` emphasises the importance, for individuals as well as for the smooth functioning of the internal market, of national courts being in a position to resolve a larger proportion of cases concerning the conformity of rules or conduct with Community law and, to that end, the need to improve knowledge of Community law within the legal professions;(7) Whereas in its resolution of 13 February 1996 on the Commission's 12th Annual Report on monitoring the application of Community law (4) the European Parliament asked the Commission to put forward a programme for the purpose of training and informing the legal professions in the field of Community law with a view to making the application of Community law by national courts more uniform and effective;(8) Whereas raising awareness of Community law among members of the legal professions involved in the administration of justice in the Member States is likely to improve cooperation between national courts and the Court of Justice of the European Communities which is an inherent part of the Community legal order;(9) Whereas, in accordance with the principle of subsidiarity and by virtue of Article 127 of the Treaty, it is not for the European Community to assume the role of the Member States in determining the organisation or content of training for members of the legal professions involved in the administration of justice, namely judges, prosecutors and lawyers;(10) Whereas it is within the Community's remit to propose the establishment of support arrangements designed to help Member States to remedy a lack of training and information wherever this may affect the correct application of Community law necessary for the smooth functioning of the internal market;(11) Whereas the objective of making members of the legal professions involved in the administration of justice, namely judges, prosecutors and lawyers, more aware of Community law must form part of overall arrangements which, from checks on the correct transposition into national legislation of Community law to the penalties applicable in the event of that law being breached, are designed to ensure the effective and uniform application of the rules governing the internal market;(12) Whereas achieving this objective entails using specific resources adapted to the requirements and constraints of professional practice; whereas the creation of a specific instrument the objective of which is to improve knowledge of Community law on the part of members of legal professions involved in the administration of justice in the Member States, namely judges, prosecutors and lawyers, complements existing Community programmes and initiatives as far as the particular target group is concerned,HAVE DECIDED AS FOLLOWS:Article 1 Establishment of the Robert Schuman project 1. This Decision establishes the programme known as the 'Robert Schuman project` for a period of three years.2. By means of this financial support instrument, the Community intends to encourage and support initiatives designed to raise awareness of Community law among members of the legal professions involved in the administration of justice, namely judges, prosecutors and lawyers within the Member States.Article 2 Objectives 1. The Robert Schuman project shall have as its purpose to:(a) encourage the launch of training initiatives of a practical nature in Community law in the Member States (initial or continuing training) by bodies responsible for training members of the legal professions involved in the administration of justice, namely judges, prosecutors and lawyers or those preparing to take part in the administration of justice;(b) encourage the development, in the Member States, of information resources (traditional or based on new communication and information technology) in Community law for members of the legal professions involved in the administration of justice, namely judges, prosecutors and lawyers;(c) support initiatives likely to facilitate implementation of the above two forms of support, complement them or enhance their impact.2. The Robert Schuman project shall support and complement training and information work on Community law undertaken by the Member States, while not encroaching on their responsibility for defining course content and organising vocational training.Article 3 Instrument of Community intervention 1. The Robert Schuman project shall be designed to provide financial support to initiatives launched in the Member States with a view to achieving the objectives referred to in Article 2.2. Each of those objectives shall correspond to a specific aspect of the Robert Schuman project: 'training`, 'information` or 'accompanying initiatives`.Article 4 Financial provisions The financial framework for the implementation of this programme for a period of three years commencing on the date of entry into force of this Decision is hereby set at ECU 5,6 million.The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective.Article 5 Eligibility conditions 1. Institutions responsible in the Member States at local, regional or national level or at Community level for:- the continuing vocational training of members of the legal professions involved in the administration of justice, namely judges, prosecutors and lawyers,or- the initial vocational training of those preparing to take part in the administration of justice,shall be considered eligible for financial support under the Robert Schuman project.2. The institutions covered by paragraph 1 shall be:(a) the courts;(b) bar associations and equivalent professional bodies;(c) Ministries of Justice, high councils of the judiciary or similar bodies and bodies responsible at a high level for the training of the judiciary and judicial officers;(d) approved vocational schools or educational institutes responsible for the initial or continuing training of members of the legal professions involved in the administration of justice, namely judges, prosecutors and lawyers;(e) the universities.Article 6 Project selection criteria 1. Eligible institutions shall apply for support under the Robert Schuman project by submitting a training, information or accompanying project to the competent Commission departments.2. Projects shall be selected, and financial support awarded, on the basis of the following criteria:(a) Practical useThe measures envisaged must enable the target groups to acquire knowledge adapted to, and immediately useful in, the day-to-day practice of their profession.(b) AccessibilityThe measures envisaged must be designed to raise awareness among the greatest possible number of members of the legal professions involved in the administration of justice, namely judges, prosecutors and lawyers, and shall, in particular, benefit those who have not yet become acquainted with Community law.(c) Adjustment to constraints of professional practiceThe way in which the measures envisaged are implemented must reflect the needs of professional practice (particularly in terms of timetabling and geographical proximity).(d) Cost-effectivenessWhen assessing projects submitted under the Robert Schuman project, the Commission shall work on the basis of the principles laid down by the relevant financial Regulations, in particular the principles of sound financial management, economy and cost-effectiveness.Costs entailed by the measures envisaged shall be reasonable having regard to their objectives. Cost-effectiveness may be improved by partnerships involving a number of eligible institutions pooling their resources.3. The following optional assessment criteria shall also be taken into account:(a) the inter-professional dimension of measures (involvement of judges, prosecutors and lawyers in implementing them or as target groups);(b) the cross-border dimension of measures (involvement of nationals of more than one Member State in implementing them or as target groups).Article 7 Support arrangements 1. Financial support under the Robert Schuman project, which is designed to encourage, complement and support the work of the institutions referred to in Article 5, shall be provided in addition to local, regional or national funds and shall be used to achieve projects. Financial support thus awarded may not, therefore, entail the realisation of direct or indirect profits.2. Financial support under the Robert Schuman project shall be awarded for one or two years.3. So as to ensure continuity in the projects, the recipient of a Robert Schuman project grant shall undertake to continue the project without support from the Commission, as from the date on which the grant ceases for a period equivalent to that for which the grant was made.Recipients shall undertake to repay all amounts disbursed if they fail to meet that obligation.Exceptionally, a derogation from the obligation to continue the work may be granted if the nature of a project prevents its continuation or if the recipient is confronted by circumstances, notably of an internal regulatory or financial nature, which prevent the project from being continued.4. Financial support provided under the Robert Schuman project shall be awarded in accordance with the Commission's rules governing grants. Compliance with those rules shall be monitored by the Commission and the Court of Auditors of the European Communities.Article 8 Implementation 1. The Commission shall be responsible for carrying out this programme and shall adopt practical arrangements for its implementation.2. A call for expressions of interest shall be published each year in the Official Journal of the European Communities to inform potential applicants of the Robert Schuman project's objectives and the conditions governing the award of grants.Article 9 Consistency of Community action 1. The Commission shall be responsible, jointly with the Member States, for ensuring the overall consistency of this programme and other Community training or information initiatives.2. The Robert Schuman project shall complement action carried out under other Community programmes, in particular the Leonardo da Vinci programme for the implementation of a European Community vocational training policy, the Jean Monnet project to promote teaching on European integration at university level and the Grotius programme of incentives and exchanges for legal practitioners (joint action adopted on the basis of Article K.3 of the Treaty on European Union).Article 10 Assessment and monitoring 1. The Commission shall be responsible for assessing and monitoring this programme on a periodic basis and shall keep the Member States regularly informed.2. The Commission shall submit an assessment report on implementation of the programme to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions no later than two years after the programme enters into force.Article 11 Entry into force This Decision shall enter into force on the date of its publication in the Official Journal of the European Communities.Done at Luxembourg, 22 June 1998.For the European ParliamentThe PresidentJ. M. GIL-ROBLESFor the CouncilThe PresidentJ. CUNNINGHAM(1) OJ C 378, 13. 12. 1996, p. 17, and OJ C 368, 5. 12. 1997, p. 6.(2) OJ C 206, 7. 7. 1997, p. 63.(3) Opinion of the European Parliament of 24 October 1997 (OJ C 339, 10. 11. 1997, p. 410), Council Common Position of 9 March 1998 (OJ C 135, 30. 4. 1998, p. 25) and Decision of the European Parliament of 30 April 1998 (OJ C 152, 18. 5. 1998).Council Decision of 18 May 1998.(4) OJ C 65, 4. 3. 1996, p. 37.